EXHIBIT 10.1

SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT
between
QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.,
as Borrower,
and
DOUGLAS ACQUISITIONS LLC,
as Lender,
dated as of March 22, 2016.


TABLE OF CONTENTS


SECTION 1.DEFINITIONS    2
1.1Defined Terms.    2
1.2Other Definitional Provisions.    10
SECTION 2.AMOUNT AND TERMS OF COMMITMENT    11
2.1Commitment.    11
2.2Procedure for Borrowing    11
2.3Repayment of the Loan    11
2.4Optional Prepayments    11
2.5Mandatory Prepayments    12
2.6Interest Rates and Payment Dates    12
2.7Pro Rata Treatment and Payments    12
2.8Taxes.    13
2.9Priority and Liens.    13
2.10Security    15
SECTION 3.REPRESENTATIONS AND WARRANTIES    15
3.1Existence; Compliance with Law    15
3.2Power; Authorization; Enforceable Obligations    16
3.3No Legal Bar    16
3.4No Default    16
3.5Federal Regulations    16
3.6Investment Company Act; Other Regulations    17
3.7Accuracy of Information, etc    17
3.8Financial Statements; No Material Adverse Effect.    17
3.9Ownership of Property; Liens; Investments.    18
3.10Secured Superpriority Obligations    18
SECTION 4.CONDITIONS PRECEDENT    18
4.1Conditions to Effective Date    18
4.2Each Credit Event    20
SECTION 5.AFFIRMATIVE COVENANTS    21
5.1Further Assurances    21
5.2Use of Proceeds    22
5.3Preservation of Existence; Business, Etc.    22
5.4Budgets; Financial Information; Default Notices.    22
5.5Insurance    23
5.6Sale Motion and Order    23
SECTION 6.NEGATIVE COVENANTS    23
6.1Liens    23
6.2Indebtedness    24
6.3Investments    24
6.4Fundamental Changes    24
6.5Dispositions    25
6.6Change in Nature of Business    25
6.7Transactions with Affiliates    25
6.8Accounting Changes    25
6.9Partnerships, Etc.    25
6.10Speculative Transactions    25
6.11Formation of Subsidiaries    26
SECTION 7.EVENTS OF DEFAULT    26
7.1Events of Default    26
7.2Acceleration    29
7.3Application of Proceeds    29
SECTION 8.MISCELLANEOUS    30
8.1Amendments and Waivers    30
8.2Notices    30
8.3No Waiver; Cumulative Remedies    31
8.4Survival of Representations and Warranties    31
8.5Payment of Expenses and Taxes    31
8.6Payments Set Aside    32
8.7Successors and Assigns; Assignments    32
8.8Set-off    33
8.9Counterparts    33
8.10Severability    33
8.11Integration    33
8.12GOVERNING LAW    33
8.13Submission To Jurisdiction; Waivers.    34
8.14Acknowledgements    35
8.15Releases of Liens    35
8.16WAIVERS OF JURY TRIAL    35
8.17Regulatory    35
8.18Patriot Act Notice    35


EXHIBITS:
A    Form of Loan Notice
B    Form of Security Agreement
C    Budget



DWT 29152205v5 0091125-000008

--------------------------------------------------------------------------------




This Superpriority Debtor-in-Possession Credit Agreement (this “Agreement”),
dated as of March 22, 2016, is between Quantum Fuel Systems Technologies
Worldwide, Inc., a Delaware corporation and a debtor and debtor-in-possession in
a case pending under Chapter 11 of the Bankruptcy Code (the “Borrower”), and
Douglas Acquisitions LLC, as lender (together with its successors and assigns,
the “Lender”).
PRELIMINARY STATEMENTS
1.    On March 22, 2016 (the “Filing Date”), the Borrower filed a voluntary
petition with the Bankruptcy Court initiating the Case. The Borrower continues
in the possession of its assets and in the management of its business pursuant
to Sections 1107 and 1108 of the Bankruptcy Code.
2.    The Borrower has requested that the Lender provide a revolving-credit
facility to the Borrower with Loans (as defined below) in an aggregate principal
amount at any time outstanding not to exceed the Commitment (as defined herein).
3.    The proceeds of the Loans will be used (i) to pay post-Filing Date fees
and expenses associated with negotiation, execution and delivery of the Loan
Documents, (ii) for working capital and other general corporate purposes of the
Borrower not materially inconsistent with the Budget and to the extent not
prohibited hereunder, (iii) to pay fees and expenses of the Borrower’s
attorneys, chief restructuring officer, a financial advisor, and an investment
bank, (iv) to pay the Lender’s accrued fees and expenses (including the
reasonable and documented fees and expenses of Davis Wright Tremaine LLP) up to
the Effective Date pursuant to Section 8.5 of not more than $20,000, (v) to pay
Lender a fully earned, non-refundable commitment fee of $60,000, and (vi) to
make any other payments permitted to be made in the DIP Order or in the First
Day Orders or by the Bankruptcy Court to the extent not prohibited by this
Agreement or otherwise consented by the Lender.
4.    To provide security for the repayment of all obligations of the Borrower
hereunder and under the other Loan Documents, the Borrower will provide to the
Lender the following (all as more fully described herein):
a.    pursuant to Section 364(c)(1) of the Bankruptcy Code and the DIP Order, as
applicable, a Superpriority Claim in the Case,
b.    pursuant to Section 364(c)(2) of the Bankruptcy Code and the DIP Order, as
applicable, a perfected first-priority Lien on all unencumbered property and
assets of the Borrower of any kind, subject only to the Carve-Out,
c.    pursuant to Sections 364(c)(3) and 364(d)(1) of the Bankruptcy Code, a
perfected Lien on the property of the Borrower as more fully

DWT 29152205v5 0091125-000008

--------------------------------------------------------------------------------



described herein subject to (i) Liens for unpaid taxes and taxes not yet due and
payable, (ii) mechanic’s, materialmen’s, warehousemen’s or similar Liens that
arise by operation of law, (iii) Capital Lease Obligations or purchase-money
financings in existence on the Filing Date or permitted to be entered into
hereunder, (iv) any personal-property leases to the extent preserved by UCC
financing statements filed in the appropriate office(s); (v)  liens securing
obligations outstanding on March 22, 2016, of not more than $1,300,815 owed to
Bridge Bank, plus post-Filing Date interest to the extent required by law (the
Liens described in clauses (i) through this clause (v), being “Permitted
Liens”), and (vi) the Carve-Out.
The parties hereto hereby agree as follows:
SECTION 1.    DEFINITIONS
1.1    Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10 percent or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
“Agreement”: as defined in the preamble hereto.
“Applicable Rate”: 7.5 percent per annum.
“Assignee”: as defined in Section 8.7.
“Avoidance Actions”: claims and causes of action arising under Sections 502(d),
544, 545, 547, 548, 549, 550 or 551 of the Bankruptcy Code.
“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereafter in effect, or any successor statute.
“Bankruptcy Court”: the United States Bankruptcy Court for the Central District
of California.
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Budget”: initially, the consolidated cash-flow projections for the Borrower for
the 13-week period ending June 17, 2016, attached hereto as Exhibit C, as such
projections are updated by the Borrower and approved by the Lender from time to
time pursuant to Section 5.4(a).
“Business”: the business currently carried on by the Borrower and its
Subsidiaries.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in California are authorized or required by law to close.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Carve-Out”: as defined in Section 2.9.
“Carve-Out Trigger Notice”: as defined in Section 2.9.
“Case”: the case of Borrower currently pending under Chapter 11 of the
Bankruptcy Code in the Bankruptcy Court.
“Cash Collateral”: “cash collateral” as such term is defined in Section 363(a)
of the Bankruptcy Code, or any successor provision.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all of the “Collateral” referred to in the DIP Order or the other
Security Documents and all of the other property and assets that are or are
intended under the terms of the DIP Order or the other Security Documents to be
subject to Liens in favor of the Lender.
“Commitment”: the obligation of the Lender to make Loans to the Borrower in an
aggregate outstanding principal amount not to exceed $6 million at any time.
“Commitment Period”: the period from and including the Effective Date to the
Maturity Date.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Creditors’ Committee”: the statutory committee of unsecured creditors appointed
in the Case.
“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“DIP Order”: an order authorizing the Borrower to obtain the post-petition
financing provided under this Agreement pursuant to 11 U.S.C. §§ 105, 362,
364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and 364(e).
“Disposition” or “Dispose”: (a) the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
the Borrower (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any Capital Stock owned by the Borrower, or any notes or
accounts receivable or any rights and claims associated therewith and (b) the
issuance of Capital Stock by any Subsidiary of the Borrower to any Person other
than the Borrower.
“Dollars”: dollars in lawful currency of the United States.
“Effective Date”: as defined in Section 4.1.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“Event of Default”: any of the events specified in Section 7.1.
“Filing Date”: as defined in the recitals hereto.
“Financial Statements” means the financial statements of the Company, consisting
of the consolidated statements of financial condition as of December 31, 2014
and 2013, and the consolidated statements of operations, stockholders’ equity
and comprehensive income, each for the years ended December 31, 2014 and 2013.
“First Day Orders”: as defined in Section 4.1(e).
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.
“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (i) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (ii) the maximum amount for which such guaranteeing
person may be liable pursuant to the terms of the instrument embodying such
Guarantee Obligation, unless such primary obligation and the maximum amount for
which such guaranteeing person may be liable are not stated or determinable, in
which case the amount of such Guarantee Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.
“Indemnitee”: as defined in Section 8.5.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, and (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
“Interest Payment Date”: (a) the first Business Day of each calendar month while
any Loan is outstanding, (b) the Maturity Date, and (c) the date of any
repayment or prepayment of any Loan.
“Investment”: as to any Person, any direct or indirect acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of
Capital Stock or debt of another Person, (b) a loan, advance or capital
contribution to, Guarantee Obligation or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor incurs debt of
the type referred to in clause (h) of the definition of “Indebtedness” set forth
in this Section 1.1 in respect of such Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit of, or all of a substantial part
of the business being conducted by, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Lender”: defined in the preamble hereto.
“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
“Loan”: an extension of credit by the Lender to the Borrower pursuant to
Section 2.1.
“Loan Documents”: this Agreement, the Security Documents, and any amendment,
waiver, supplement or other modification to any of the foregoing.
“Loan Notice”: a notice of a borrowing substantially in the form of Exhibit A.
“Material Adverse Effect”: any fact, effect, event, change, occurrence or
circumstance that, by itself or together with other facts, effects, events,
changes, occurrences or circumstances, has had or would be reasonably expected
to have a material and adverse effect on (i) the operations, performance,
prospects, business, assets, properties, or condition (financial or otherwise)
of the Borrower or its Subsidiaries, (ii) the ability of the Borrower or its
Subsidiaries to perform all of its Obligations or (iii) the Lender’s ability to
enforce the Loan Documents.
“Maturity Date”: the earlier of (a) the Scheduled Maturity Date and (b) the date
on which each Loan becomes due and payable pursuant to Section 7.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds”: (a) in connection with any Disposition or any Recovery
Event, the proceeds thereof in the form of cash and cash equivalents (including
any such proceeds actually received from deferred payments), net of attorneys’
fees, accountants’ fees, investment-banking fees, amounts required to be
reserved for indemnification, amounts appropriately reserved for customer
returns, adjustment of purchase price or similar obligations pursuant to the
agreements governing such Disposition, amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset that is the subject of such Disposition or Recovery Event (other than any
Lien created by a Security Document) and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid (after taking
into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of equity
interests or any incurrence of Indebtedness, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment-banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
“Non-Excluded Taxes”: as defined in Section 2.8.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of any Loan) the Loans, and all other obligations
and liabilities of the Borrower to the Lender arising under, out of, or in
connection with any Loan Document, or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Lender that the
Borrower must pay pursuant to the Loan Documents), and whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred.
“Ordinary Course of Business” or “in the Ordinary Course”: the conduct of the
Business in substantially the same manner as the Business was operated on the
date of this Agreement.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Liens”: as defined in the recitals hereto.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee-benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan of Reorganization”: means a plan of reorganization in the Case.
“Professionals”: as defined in Section 2.9.
“Professional Expense Cap”: as defined in Section 2.9.
“Properties”: the facilities and properties owned, leased or operated by the
Borrower.
“Quarterly Financial Statements”: the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarters ended
March 31, 2015, June 30, 2015 (as restated), and September 30, 2015.
“Recovery Event”: any settlement of or payment to the Borrower with respect to
any property or casualty insurance claim or any condemnation proceeding relating
to any asset of such party.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty‑day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Requirement of Law”: as to any Person, the bylaws and certificate of
incorporation or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower or any of
the other individuals designated in writing to the Lender by an existing
Responsible Officer of the Borrower as an authorized signatory of any
certificate or other document to be delivered hereunder.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Obligations” as defined in the Security Agreement.
“Scheduled Maturity Date”: the date that is 91 days after the Effective Date.
“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.
“Security Agreement”: the Security Agreement to be executed and delivered by the
Borrower, substantially in the form of Exhibit B.
“Security Documents”: the collective reference to the Security Agreement, the
DIP Order, and all other security documents hereafter delivered to the Lender
granting a Lien on any property of any Person to secure the Obligations.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
“Superpriority Claim”: a claim under Section 364(c)(1) of the Bankruptcy Code
against the Borrower in the Case having priority over any claims of any Person,
including, without limitation, any claims specified in or ordered pursuant to
Sections 105, 326, 330, 331, 503(b), 506(c), 507, 726, 1113, 1114 or any other
provisions of the Bankruptcy Code, subject only to the Carve-Out.
“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in any applicable
jurisdiction.
“UST”: the United States Trustee appointed to serve in the Case.
1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the meanings set forth herein when such terms are used in the other
Loan Documents or any certificate or other document made or delivered pursuant
hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (ii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iii) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights and (iv) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.
(c)    The words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule,
and Exhibit references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2.    AMOUNT AND TERMS OF COMMITMENT
2.1    Commitment. Subject to the satisfaction of the conditions set forth in
Section 4, the Lender agrees to make Loans to the Borrower from time to time
during the Commitment Period, with the aggregate principal amount of all Loans
at any time outstanding not to exceed the Commitment. The Lender’s Commitment
shall terminate immediately and without further action on the date the
Commitment Period expires. Amounts repaid or prepaid from time to time may be
re-borrowed, subject to the conditions on borrowing in the Loan Documents.
2.2    Procedure for Borrowing. The Borrower shall deliver to the Lender a fully
executed Loan Notice no later than 10:00 a.m. (Pacific time) on the date that is
three Business Days prior to the date of a proposed Loan, specifying the amount
to be borrowed, in an amount not to exceed the Commitment. If the Borrower has
satisfied the conditions to the making of a Loan, the Lender shall make the Loan
available to Borrower not later than 3:00 p.m. (Pacific time) on the requested
date by wire transfer of same day funds in Dollars to the account that the
Borrower specifies in the Loan Notice.
2.3    Repayment of the Loan. Each Loan of the Lender shall mature on the
Maturity Date and shall be indefeasibly repaid in full in immediately available
funds on the Maturity Date.
2.4    Optional Prepayments. The Borrower may at any time and from time to time
prepay any Loan, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Lender no later than 10:00 a.m. (Pacific
time), one Business Day prior thereto, which notice shall specify the date and
amount of prepayment. If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
accrued interest to such date on the amount prepaid.
2.5    Mandatory Prepayments. If on any date the Borrower receives Net Cash
Proceeds from any Disposition outside the ordinary course of business or
Recovery Event outside the ordinary course of business, then, within five
Business Days of the date of receipt, the Borrower shall pay to the Lender an
aggregate amount equal to 100 percent of the Net Cash Proceeds received by the
Borrower, up to the amount of the outstanding Obligations. The Borrower shall
deliver notice to the Lender no later than 10:00 a.m. (Pacific time) one
Business Day prior to the payment specifying the date and amount of the
prepayment.
2.6    Interest Rates and Payment Dates. Each Loan shall bear interest at a rate
per annum equal to the Applicable Rate. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed.
(a)    (i) On or prior to the Maturity Date, if any Default or Event of Default
shall occur, each Loan (whether or not overdue) shall bear interest at a rate
per annum equal to the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section, plus two percent, (ii) after the
Maturity Date, each Loan shall bear interest at a rate per annum equal to the
rate then applicable to the Loan, plus two percent and (iii) if all or a portion
of any interest payable on any Loan or any other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to the Loan plus two percent, in each case, with
respect to clauses (i), (ii) and (iii) above, from the date of such non-payment
until such amount is indefeasibly paid in full in immediately available funds
(as well after as before judgment).
(b)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (a) of this Section shall
be payable from time to time on demand.
2.7    Pro Rata Treatment and Payments. All payments (including prepayments) to
be made by the Borrower hereunder, whether on account of principal, interest,
fees or otherwise, shall be made without setoff or counterclaim and shall be
made by noon, Pacific time, on the due date thereof to the Lender at the office
of the Lender specified in Section 8.2 (or such other office as may be specified
from time to time by the Lender by written notice to the Borrower), in Dollars
and in immediately available funds. If any payment hereunder becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. In the case of any extension of any payment of
principal pursuant to the preceding sentence, interest thereon shall be payable
at the then applicable rate during such extension.
2.8    Taxes.
(a)    All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Lender as a result of a present or former connection between the Lender
and the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Lender hereunder, the amounts so payable to the Lender shall be increased to
the extent necessary to yield to the Lender (after payment of all Non-Excluded
Taxes and Other Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in this Agreement.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Lender for its own account a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Lender the required receipts or other
required documentary evidence, the Borrower shall indemnify the Lender for any
incremental taxes, interest or penalties that may become payable by the Lender
as a result of any such failure.
(d)    The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
2.9    Priority and Liens.
(a)    Superpriority Claims and Liens. The Borrower hereby covenants, represents
and warrants that, upon entry of the DIP Order, and subject to the Carve-Out
(defined below), the Obligations of Borrower under the Loan Documents: (i)
pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all times
constitute allowed superpriority claims in the Case having priority over all
other costs and expenses of the kind specified in, or ordered pursuant to,
Sections 105, 326, 330, 331, 503(b), 506(c), 507(a), 507(b), 726 or any other
provisions of the Bankruptcy Code; (ii) pursuant to Sections 364(c)(2) and
364(d)(1) of the Bankruptcy Code, shall at all times be secured by a perfected
first priority Lien on all tangible and intangible property of the Borrower that
is not subject to post-petition Permitted Liens; and (iii) pursuant to
Section 364(c)(3) of the Bankruptcy Code, shall be secured by a perfected Lien
upon all tangible and intangible property of the Borrower that is subject to
Permitted Liens, junior to such Permitted Liens. “Carve-Out” means the (a)
unpaid fees of the Clerk of the Bankruptcy Court and the UST pursuant to 28
U.S.C. § 1930(a), (b) unpaid and allowed fees and expenses of the Borrowers’
attorneys, a chief restructuring officer for the Borrower, one financial advisor
for the Borrower, one investment banker for the Borrower, a claims agent, and
attorneys for the Creditors’ Committee (collectively, the “Professionals”), but
only to the extent approved by the Lender in the Budget, and only if incurred
before the delivery of a Carve-Out Trigger Notice, and (c) unpaid and allowed
fees and expenses of Professionals in an aggregate amount not to exceed $100,000
(the “Professional Expense Cap”) incurred after delivery of notice by the Lender
to the Borrower (and its counsel), the UST and counsel to the Creditors’
Committee, if applicable, that an Event of Default has occurred and is
continuing (a “Carve-Out Trigger Notice”). For the avoidance of doubt, the
Professional Expense Cap shall only apply after the delivery of a Carve-Out
Trigger Notice. The Professional Expense Cap shall be reduced,
dollar-for-dollar, by the amount of any fees, costs and expenses incurred and
paid to Professionals after delivery of a Carve-Out Trigger Notice. No portion
of the Carve-Out may be used to pay professional fees and disbursements incurred
in connection with any challenge to the amount, extent, priority, validity,
perfection or enforcement of the indebtedness of the Borrower owing to the
Lender or any Indemnitee. The Borrower may pay compensation and reimbursement of
expenses allowed and payable under 11 U.S.C. § 330 and 11 U.S.C. § 331, as the
same may be due and payable, and the same shall not reduce the Carve-Out prior
to the delivery of a Carve-Out Trigger Notice. The foregoing shall not be
construed as a consent to the allowance of any fees and expenses referred to
above and shall not affect the right of the Lender to object to the allowance
and payment of such amounts.
(b)    Real Property. Subject in all respects to the terms of the DIP Order, the
priorities set forth in Section 2.9(a) and to the Carve-Out, the Borrower grants
to the Lender a security interest in, and mortgage on, all of the right, title
and interest of the Borrower in all real property owned by the Borrower
(including leasehold interests), together in each case with all of the right,
title and interest of the Borrower in and to all buildings, improvements, and
fixtures related thereto, all general intangibles relating thereto and all
proceeds thereof. The Borrower shall acknowledge that, pursuant to the DIP
Order, the Liens in favor of the Lender of such real property shall be perfected
without the recordation of any instruments of mortgage or assignment. The
Borrower agrees that upon the reasonable request of the Lender, the Borrower
shall promptly enter into separate mortgages on owned real property in
recordable form with respect to such properties on terms reasonably satisfactory
to the Lender.
(c)    Set-Off. Subject to Section 7 hereof and the DIP Order, upon the
occurrence and during the continuance of any Event of Default, the Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) (other than payroll, trust, withholding
and tax accounts) at any time held and other indebtedness at any time owing by
the Lender to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower under the Loan Documents, whether or not
such obligations are then due. The Lender shall notify the Borrower of such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the Lender
under this Section are in addition to other rights and remedies that the Lender
may have upon the occurrence and during the continuance of any Event of Default
under the Loan Documents or the DIP Order.
(d)    Discharge. The Borrower agrees that (i) its obligations hereunder shall
not be discharged by the entry of an order confirming a Plan of Reorganization
(and the Borrower, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby
waives any such discharge) and (ii) the Superpriority Claim granted to the
Lender pursuant to the DIP Order, and described in Section 2.9(a) and the Liens
granted to the Lender pursuant to the DIP Order and the Security Documents shall
not be affected in any manner by the entry of an order confirming a Plan of
Reorganization.
(e)    DIP Order. In the event and to the extent that the provisions of this
Section shall conflict with what is set forth in the DIP Order, the DIP Order
shall govern.
2.10    Security. Upon entry of the DIP Order, as security for the prompt
payment and performance of all Secured Obligations of the Borrower, the Borrower
has granted, in accordance with the provisions of the Security Documents, to the
Lender a security interest in all of its right, title and interest in and to all
of the Collateral.
SECTION 3.    REPRESENTATIONS AND WARRANTIES
To induce the Lender to enter into this Agreement and to make each Loan, the
Borrower represents and warrants to the Lender that:
3.1    Existence; Compliance with Law. The Borrower (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) subject to the entry of the DIP Order, has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct its business in a manner in which
its business is now being conducted, (c) is in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except to the extent the
failure to be so qualified or in good standing could not reasonably be expected
to have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.
3.2    Power; Authorization; Enforceable Obligations. Subject to the entry of
the DIP Order, the Borrower has the power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and to
obtain the Loans and other extensions of credit hereunder. The Borrower has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and to authorize
the Loans and other extensions of credit on the terms and conditions of this
Agreement. Other than Bankruptcy Court approval, no Governmental Approval or
consent or authorization of, filing with, notice to or other act by or in
respect of, any other Person is required in connection with the Loans and other
extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except the filings to perfect Liens granted under the Security Documents. Each
Loan Document has been duly executed and delivered on behalf of the Borrower.
This Agreement constitutes, and each other Loan Document upon execution and upon
entry of the DIP Order, will constitute, a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
3.3    No Legal Bar. Subject to the entry of the DIP Order, (i) the execution,
delivery and performance of this Agreement and the other Loan Documents, the
borrowings of the Loans hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or any Contractual Obligation of the Borrower and
will not result in, or require, the creation or imposition of any Lien on any of
its properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents)
and (ii) no Requirement of Law or Contractual Obligation applicable to the
Borrower could reasonably be expected to have a Material Adverse Effect.
3.4    No Default. No Default or Event of Default has occurred or is continuing.
3.5    Federal Regulations. No part of the proceeds of any Loan, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by the Lender, the Borrower will furnish to the Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.
3.6    Investment Company Act; Other Regulations. The Borrower is not an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not subject to regulation under any Requirement of Law that limits
its ability to incur Indebtedness.
3.7    Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of the Borrower to the Lender for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading. There is no fact known to the Borrower that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Lender for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.
3.8    Financial Statements; No Material Adverse Effect.
(f)    The Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and the results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.
(g)    The Quarterly Financial Statements, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter, (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and the results of operations for the period covered thereby.
(h)    Since the Filing Date, there has been no change, event, circumstance or
development that, individually or in the aggregate, has had or would reasonably
be expected to have a Material Adverse Effect.
(i)    The Budget delivered to the Lender pursuant to Section 4.1(f) or most
recently pursuant to Section 5.4(a) was prepared in good faith on the basis of
the assumptions and qualifications stated therein, which assumptions and
qualifications were reasonably believed by the Borrower to be fair in light of
the conditions existing at the time of delivery of such Budget, and represented,
at the time of delivery, the Borrower’s best estimate of its future financial
needs (it being understood and agreed that projections, forecasts and budgets,
whether delivered on, before or after the Effective Date and whether delivered
pursuant to this Section or any other provision in this Agreement or the other
Loan Documents, are not viewed as facts and are by their nature speculative and
uncertain, subject to significant contingencies and are not a guarantee of
financial performance and that actual results may differ from the Budget and the
projections therein and such variations may be material).
3.9    Ownership of Property; Liens; Investments.
(a)    The Borrower has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    The property of the Borrower is not subject to any Liens, other than
Liens permitted by Section 6.1.
3.10    Secured Superpriority Obligations. On and after the Effective Date, the
DIP Order and the Loan Documents are sufficient to provide the Superpriority
Claims and Liens described in, and with the priority provided in, Section 2.9 of
this Agreement and the DIP Order (it being understood and agreed that in the
event and to the extent that the provisions of Section 2.9 shall conflict with
what is set forth in the DIP Order, the DIP Order shall govern). The DIP Order
is in full force and effect and has not been vacated, reversed, modified,
amended, rescinded or stayed without the prior written consent of the Lender.
SECTION 4.    CONDITIONS PRECEDENT
4.1    Conditions to Effective Date. The obligations of the Lender to make Loans
shall not become effective until the date (the “Effective Date”) on which each
of the following conditions is satisfied:
(a)    The Lender shall have received each of the following, each of which shall
be originals or electronic copies (followed promptly by originals), each dated
on or immediately prior to the Effective Date, each in form and substance
satisfactory to the Lender and in such number of copies as may be requested by
the Lender:
(i)    duly executed counterparts of this Agreement,
(ii)    the Security Agreement, duly executed by the Borrower, together with:
(A)    certificates representing the Pledged Interests referred to in the
Security Agreement accompanied by undated stock powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank,
(B)    acknowledgment copies or stamped receipt copies of proper financing
statements, duly filed on or before the Effective Date under the Uniform
Commercial Code of all jurisdictions that the Lender may reasonably deem
necessary in order to perfect and protect the first-priority liens and security
interests created under the Security Agreement, covering the Collateral
described in the Security Agreement, and
(C)    copies of Uniform Commercial Code, tax and judgment-lien searches with
respect to the Borrower in each of the jurisdictions where the Borrower is
located, dated on or before the Effective Date, together with copies of all such
filings disclosed by such search;
(iii)    such duly executed certificates of resolutions or consents, incumbency
certificates and/or other duly executed certificates of Responsible Officers of
the Borrower as the Lender may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents;
(iv)    such documents and duly executed certifications as the Lender may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing and in good standing in the
jurisdiction where it is formed;
(v)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.1(h) and (i) have been satisfied
and (B) as of the Effective Date, there is no change, event, circumstance or
development that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect; and
(vi)    a Loan Notice.
(b)    The Borrower shall pay, out of the proceeds of the first Loan, a fully
earned, non-refundable commitment fee of $60,000, together with fees and costs
incurred by the Lender.
(c)    All governmental authorizations and all third party consents and
approvals necessary in connection with the transactions contemplated hereby
shall have been obtained (without the imposition of any conditions that are not
reasonably acceptable to the Lender) and shall remain in effect; all applicable
governmental filings shall have been made and all applicable waiting periods in
connection with the transactions contemplated hereby shall have expired without,
in either case, any action being taken by any Governmental Authority, and no law
or regulation shall be applicable in the reasonable judgment of the Lender that
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated hereby.
(d)    A DIP Order shall have been entered by the Bankruptcy Court within seven
days after the Filing Date, shall be in full force and effect in form and
substance satisfactory to the Lender in its sole discretion, and shall not have
been amended, modified, stayed or reversed without the prior written consent of
the Lender.
(e)    All of the “first day orders” and related orders submitted on or about
the date of the commencement of the Case shall be in form and substance
reasonably satisfactory to the Lender and the Borrower and, as entered, shall
not deviate from the form thereof approved by the Lender in any material respect
that is adverse to the interests of the Lender (such orders hereinafter being
referred to as “First Day Orders”).
(f)    The Lender shall have received a Budget satisfactory to the Lender in its
sole discretion.
(g)    The Lender shall have received, at least one Business Day prior to the
Effective Date, all documentation and other information that may be required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act.
(h)    Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents shall be true and correct on and as of such date
as if made on and as of such date.
(i)    No Default or Event of Default shall have occurred and be continuing on
such date or after giving effect to the extensions of credit requested to be
made on such date.
(j)    The Borrower shall have engaged a chief restructuring officer acceptable
to the Lender in its sole discretion, and shall have filed with the Bankruptcy
Court an application seeking approval.
4.2    Each Credit Event. The obligation of the Lender to make a Loan is subject
to the receipt of a proper request under Section 2.2 and the satisfaction of the
following conditions:
(a)    The representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Loan, except in the case of any representation or warranty that
expressly relates to a prior date or dates, in which case such representation or
warranty shall be true and correct on and as of such prior date or dates.
(b)    No Default or Event of Default shall have occurred and be continuing on
such date or after giving effect to the extensions of credit requested to be
made on such date.
(c)    The outstanding Obligations do not exceed, and after giving effect to the
extensions of credit requested to be made on such date will not exceed, the
amounts authorized in the Budget. The deviations from the Budget permitted by
Section 7.1(r) do not apply to this Section.
Each request by the borrower under Section 2.2 constitutes a representation and
warranty by the Borrower on the date thereof as to the matters specified in this
Section.
SECTION 5.    AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitment remains in effect or
any Obligations are owing to the Lender, the Borrower shall:
5.1    Further Assurances. At any time or from time to time upon the request of
the Lender, at the expense of the Borrower, promptly execute, acknowledge and
deliver such additional instruments, certificates or documents, and do all such
other acts and things as the Lender may reasonably request for purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, of providing for payment of the Obligations in accordance with the
terms of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Lender with respect to the Collateral
(or with respect to any additions thereto or replacements or proceeds or
products thereof or with respect to any other property or assets hereafter
acquired by the Borrower which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Lender of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents that
requires any consent, approval, recording, qualification or authorization of any
Governmental Authority, the Borrower shall execute and deliver, or shall cause
the execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Lender may be required to obtain from the
Borrower for such governmental consent, approval, recording, qualification or
authorization (to the extent the Borrower is permitted by applicable law to do
so). The Borrower shall fully preserve or cause to be fully preserved the Liens
granted by the Security Documents. The Borrower agrees that all costs and
expenses reasonably expended or otherwise incurred pursuant to this Section 5.1
(including reasonable attorneys’ fees and disbursements) by the Lender shall
constitute Obligations and shall be paid by the Borrower in accordance with the
terms hereof.
5.2    Use of Proceeds. Use the proceeds of the Loan (a) to pay fees and
expenses associated with negotiation, execution and delivery of this Agreement
and the other Loan Documents, (b) for working capital and other general
corporate purposes of the Borrower not materially inconsistent with the
disbursements contemplated in the Budget and to the extent not prohibited
hereunder, (c) to pay fees and expenses of the Borrower’s attorneys and other
advisors and the attorneys and other advisors to any Creditors’ Committee,
subject to the restrictions thereon set forth in the DIP Order, and (d) to make
any other payments permitted to be made in the DIP Order or in the First Day
Orders, or by the Bankruptcy Court to the extent not prohibited by this
Agreement or the DIP Order or otherwise consented by the Lender.
5.3    Preservation of Existence; Business, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the laws of the jurisdiction of its organization; (b) take all reasonable action
to maintain all rights, privileges, permits, licenses and franchises necessary
in the normal conduct of its business; (c) preserve or renew all of its material
registered patents, trademarks, trade names and service marks; and (d) maintain
and operate its business in substantially the manner in which it is presently
conducted and operated.
5.4    Budgets; Financial Information; Default Notices. Deliver to the Lender,
in form and substance satisfactory to the Lender in its sole discretion:
(a)    not later than Wednesday of each week (or if such day is not a Business
Day, the next succeeding Business Day), an updated Budget for the immediately
following 13-week period, together with a flash report describing the Borrower’s
actual performance on a cumulative basis during the prior two-week period ending
Friday and a comparison of the actual performance for that period against the
forecast for that period in the previous Budget, in each case with written
explanations of material variances;
(b)    not later than March 31, 2016, an unaudited consolidated balance sheet
and related consolidated statements of operations, stockholders’ equity and cash
flows as of the end of and for the fiscal year ending on December 31, 2015,
setting forth in each case in comparative form the figures for the previous
fiscal year, certified by the Borrower’s chief financial officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries in accordance with
GAAP consistently applied;
(c)    within 45 days after the end of the Borrower’s fiscal quarters ending
March 31, 2016, and June 30, 2016, an unaudited consolidated balance sheet and
related consolidated statements of operations, stockholders’ equity and cash
flows as of the end of and for such fiscal quarter and related consolidated
statements of operations and cash flows for the then-elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods from the prior year, certified by the Borrower’s
chief financial officer as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries in accordance with GAAP consistently applied;
(d)    promptly upon request by the Lender, such consolidated balance sheets of
the Borrower and its Subsidiaries, related consolidated statements of income or
operations, shareholders’ equity, and cash flows, cash balance reports or any
other financial reports as requested by the Lender; and
(e)    promptly (and in any event within two Business Days) provide written
notice to the Lender of the occurrence of any Default or Event of Default,
describing the nature of such Default or Event of Default and any remedial
actions being taken with respect thereto.
5.5    Insurance. The Borrower shall provide evidence of insurance reasonably
satisfactory to the Lender, naming the Lender as additional insured and loss
payee.
5.6    Sale Motion and Order. The Borrower shall, within 14 days of the Filing
Date, file with the Bankruptcy Court a motion, in form and substance
satisfactory to the Lender in its sole discretion, to establish bid procedures
and to approve the sale of assets to the Lender, free and clear of all
interests, liens, claims and encumbrances, subject to higher and better offers
in an auction process pursuant to Section 363 of the Bankruptcy Code.
SECTION 6.    NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitment remains in effect or
any Obligation us owed to the Lender under any Loan Document, the Borrower shall
not directly or indirectly:
6.1    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower as debtor, or sign or suffer to
exist any security agreement authorizing any secured party thereunder to file
such financing statement, or assign any accounts or other right to receive
income, other than the following:
(a)    Liens pursuant to any Loan Document and the DIP Order;
(b)    Liens for unpaid taxes and taxes not yet due or that are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP;
(c)    landlords’, carriers’, warehousemen’s, mechanic’s, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that,
to the extent not subject to Section 362 of the Bankruptcy Code, are not overdue
for a period of more than 30 days or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the Borrower;
(d)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(e)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred or arising in the ordinary course of business; and
(f)    Permitted Liens.
6.2    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(c)    Indebtedness under the Loan Documents;
(d)    Indebtedness outstanding on March 22, 2016, and owed to Bridge Bank in an
aggregate amount not to exceed $1,300,815, plus post-Filing Date interest to the
extent required by law; and
(e)    unsecured Indebtedness outstanding on the date hereof and unsecured
Indebtedness incurred in the ordinary course of business.
6.3    Investments. Make or hold any Investments, except:
(f)    Investments held by the Borrower in the form of cash or cash equivalents;
(g)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; and
(h)    Investments existing on the date hereof.
6.4    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person.
6.5    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except for the following kinds of Dispositions if made for fair
market value:
(j)    Dispositions of obsolete or worn-out property or property no longer used
or useful in the business of the Borrower, whether now or hereafter owned or
leased, in the ordinary course of business of the Borrower;
(k)    Dispositions of inventory in the ordinary course of business;
(l)    the sale, lease, sub-lease, license, sub-license or consignment of
personal property of the Borrower in the ordinary course of business and leases
or subleases of real property permitted by clause (a) for which rentals are paid
on a periodic basis over the term thereof;
(m)    the settlement or write-off of accounts receivable or sale of overdue
accounts receivable for collection in the ordinary course of business of the
Borrower consistent with past practice; and
(n)    sale, exchange or other disposition of cash and cash equivalents in the
ordinary course of business.
6.6    Change in Nature of Business. Engage in any line of business different
from those lines of business conducted by the Borrower on the date hereof.
6.7    Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower as would be obtainable by the Borrower at the time in a comparable
arm’s length transaction with a Person other than an Affiliate.
6.8    Accounting Changes. Make any change in (i) accounting policies or
reporting practices in a manner that could materially affect the results of
computation of any financial ratio or data for a given reporting period, except
(x) as required by generally accepted accounting principles, (y) as required for
compliance with the Sarbanes-Oxley Act or (z) as pre-approved by the Lender, or
(ii) the Borrower’s fiscal year.
6.9    Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture.
6.10    Speculative Transactions. Engage in any transaction involving any
interest-rate-protection agreement, foreign-currency-exchange agreement,
commodity-price-protection agreement, or other interest- or
currency-exchange-rate or commodity-price hedging arrangement (including caps
and collars with respect to interest rates, currency-exchange rates or commodity
prices) or futures contracts for speculative purposes or any similar speculative
transactions, which are, in any case, inconsistent with prior practice and not
otherwise made in the ordinary course of business of the Borrower.
6.11    Formation of Subsidiaries. Organize or invest in any new Subsidiary.
SECTION 7.    EVENTS OF DEFAULT
7.1    Events of Default. Each of the following events is an “Event of Default.”
(f)    the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan or any other amount payable hereunder or under any other Loan
Document, within two days after any such interest or other amount becomes due in
accordance with the terms hereof; or
(g)    any representation or warranty made or deemed made by the Borrower herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
(h)    the Borrower fails to perform or observe any term, covenant or agreement
contained in any of Sections 2.9 or 2.10, Section 5 or Section 6; or
(i)    the Borrower shall default in the observance or performance of any
provision contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of five days after notice to the Borrower from
the Lender; or
(j)    the Borrower shall (i) default in making any payment of any principal of
any postpetition Indebtedness (including any Guarantee Obligation) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such postpetition Indebtedness beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such postpetition
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such postpetition Indebtedness (or a trustee or agent
on behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such postpetition Indebtedness to become due prior to its stated
maturity or (in the case of any such postpetition Indebtedness constituting a
Guarantee Obligation) to become payable; or
(k)    the Borrower becomes unable or admits in writing its inability or fails
to generally to pay its debts incurred postpetition as they become due; or
(l)    (i) the Borrower engages in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Lender, likely to result in the termination of
such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) the Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Lender is likely
to, incur any liability in connection with a withdrawal from, or the Insolvency
or Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could, in the sole judgment of the Lender, reasonably be
expected to have a Material Adverse Effect; or
(m)    any of the Security Documents shall cease, for any reason, to be in full
force and effect, or the Borrower or any Affiliate of the Borrower shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or
(n)    an order (which has not been stayed) with respect to the Case shall be
entered by the Bankruptcy Court appointing, or the Borrower shall file an
application for an order with respect to the Case seeking the appointment of,
(i) a trustee under Section 1104 of the Bankruptcy Code, or (ii) an examiner
with enlarged powers relating to the operation of the business (powers beyond
those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under
Section 1106(b) of the Bankruptcy Code; or
(o)    an order with respect to the Case shall be entered by the Bankruptcy
Court converting the Case to a Chapter 7 case or the Borrower shall file a
motion or not oppose a motion seeking such relief, unless such motion is
consented to by the Lender; or
(p)    the Bankruptcy Court shall enter an order or orders granting relief from
the automatic stay applicable under Section 362 of the Bankruptcy Code to the
holder or holders of any security interest to permit foreclosure (or the
granting of a deed in lieu of foreclosure or the like) on any Collateral; or
(q)    (i) A final DIP Order in form and substance satisfactory to the Lender in
its sole discretion shall not have been entered within 21 days after the
Effective Date, (ii) the DIP Order shall be vacated, stayed, reversed, modified
or amended in any respect, (iii) the DIP Order shall cease to create a valid and
perfected Lien or to be in full force and effect or (iv) the Borrower fails to
comply with the DIP Order; or
(r)    the Borrower shall make any payment of principal or interest or otherwise
on account of any prepetition Indebtedness or trade payable (excluding payments
effected by a setoff of obligations as permitted by Section 553 of the
Bankruptcy Code) in excess of $20,000 without the express prior written consent
of the Lender and the approval of the Bankruptcy Court; or
(s)    the Borrower shall file a motion in the Case (i) to use Cash Collateral
of the Lender under Section 363(c) of the Bankruptcy Code without the express
prior written consent of the Lender (it being understood and agreed that the
Lender consents to the proposed use of Cash Collateral), (ii) to recover from
any portions of the Collateral any costs or expenses of preserving or disposing
of such Collateral under Section 506(c) of the Bankruptcy Code, to cut off
rights in the Collateral under Section 552(b) of the Bankruptcy Code, or
(iii) to take any other action or actions materially adverse to the Lender or
its rights and remedies hereunder or under any of the other Loan Documents or
the Lender’s interest (as lender under the Loan Documents) in any of the
Collateral; or
(t)    an order shall be entered by the Bankruptcy Court dismissing the Case
that does not contain a provision for termination of the Commitment, and payment
in full in cash of all Obligations of the Borrower hereunder and under the other
Loan Documents upon entry thereof; or
(u)    the Bankruptcy Court does not enter an order approving bid procedures for
the Borrower’s assets within 14 days after the filing of a motion seeking the
entry of such an order; or
(v)    the Bankruptcy Court does not enter an order, in form and substance
satisfactory to the Lender in its sole discretion, approving a sale of the
Borrower’s assets to the Lender within 75 days after the Filing Date.
(w)    on the first Friday following the Filing Date, and weekly thereafter, the
net amount of the Borrower’s receipts and disbursements, as measured on a
cumulative basis, varies from the net amount of the Borrower’s receipts and
disbursements reflected in the Budget for that period, as measured on a
cumulative basis, excluding draws and repayments of Loans, by more than the
lesser of (i) 15 percent of the amount in the Budget and (ii) $200,000, provided
that if in any period, the Borrower’s total expenses and disbursements are less
than predicted for that period by the Budget, the difference may be carried
forward to subsequent periods; or
(x)    the Borrower’s exclusive right to propose a plan of reorganization is
terminated or expires; or
(y)    without the consent of the Lender, the Borrower makes or consents to any
material modification of the order setting procedures for the sale of the
Borrower’s assets that is materially adverse to the Lender; or
(z)    the Bankruptcy Court has not entered an order approving the engagement of
a chief restructuring officer within 25 days of the Filing Date.
7.2    Acceleration. If an Event of Default has occurred and is continuing, then
Lender may, by five Business Days’ prior written notice to the Borrower (with a
copy to counsel for the Borrower, counsel for the Creditors’ Committee, the UST
and the Bankruptcy Court), declare each Loan (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.
7.3    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, the Lender may at any time apply (a) all payments received by the
Lender under the Loan Documents, whether from the Borrower or otherwise and
(b) all or any part of proceeds constituting Collateral, in payment of the
Obligations in the following order:
(e)    first, to the payment of all costs and expenses of such sale, collection
or other realization, all other expenses, liabilities and advances made or
incurred by the Lender in connection therewith, and all amounts for which the
Lender is entitled to compensation, reimbursement and indemnification under any
Loan Document and all advances made by the Lender thereunder for the account of
the Borrower, and to the payment of all costs and expenses paid or incurred by
the Lender in connection with the Loan Documents, all in accordance with
Section 8.5 and the other terms of this Agreement and the Loan Documents;
(f)    second, thereafter, to the payment of all other Obligations; and
(g)    third, thereafter, to the payment to or upon the order of the Borrower or
to whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.
SECTION 8.    MISCELLANEOUS
8.1    Amendments and Waivers. No amendment, supplement, modification or waiver
of any of the provisions of this Agreement or any other Loan Document shall be
deemed to be made unless the same shall be in writing signed on behalf of the
Borrower and the Lender and each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the parties making such waiver or the obligations of the other parties to
such party in any other respect or at any other time. Any such waiver and any
such amendment, supplement or modification shall be binding upon the Borrower,
the Lender and all future holders of the Loans. In the case of any waiver, each
of the Borrower and the Lender shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
8.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, addressed as follows, or to such other address as may be hereafter
notified by the respective parties hereto:
Borrower:
Quantum Fuel Systems
Technologies Worldwide, Inc.
25242 Arctic Ocean Drive
Lake Forest, CA 92630
Attention: Chief Executive Officer

with a copy to:

Foley & Lardner LLP
One Detroit Center
500 Woodward Avenue, Suite 2700
Detroit, Michigan 48226-3489
Attention: John Simon

Lender:
Douglas Acquisitions LLC
125 East Sir Francis Drake Boulevard, Suite 400
Larkspur, California 94939
Attention: President

with a copy to:

Davis Wright Tremaine LLP
1201 Third Avenue, Suite 2200
Seattle, Washington 98101
Attention: Hugh McCullough

provided that any notice, request or demand to or upon the Lender shall not be
effective until received. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communications only
pursuant to procedures approved by the Lender in writing.
8.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
8.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loan and other extensions of credit hereunder.
8.5    Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Lender for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Lender and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower from time to time as the Lender shall deem appropriate, (b) to pay or
reimburse the Lender for all its documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement and the other Loan Documents, including the fees and disbursements of
counsel to the Lender, (c) to pay, indemnify, and hold the Lender harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp, excise and other taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement and the other
Loan Documents, and (d) subject to entry of a final DIP Order, to pay,
indemnify, and hold the Lender, and the officers, directors, trustees,
employees, agents, advisors and Affiliates of the Lender and its officers,
directors, employees, affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement and the other Loan Documents regardless of whether any Indemnitee is a
party hereto and regardless of whether any such matter is initiated by a third
party, the Borrower or any other Person), including the reasonable fees and
expenses of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against the Borrower under any Loan Document (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee. All amounts due under this Section 8.5 shall be payable within seven
days after written demand therefor. Statements payable by the Borrower pursuant
to this Section 8.5 shall be submitted to the address of the Borrower set forth
in Section 8.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Lender. The agreements in
this Section 8.5 shall survive repayment of the Loan and all other amounts
payable hereunder.
8.6    Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Lender, or the Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.
8.7    Successors and Assigns; Assignments. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) the Lender may assign to one or more assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement with notice to the
Borrower.
8.8    Set-off. In addition to any rights and remedies of the Lender provided by
law, the Lender and its Affiliates shall have the right (subject to the DIP
Order), without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Lender or any
Affiliate of the Lender to or for the credit or the account of the Borrower, as
the case may be. The Lender agrees promptly to notify the Borrower after any
such setoff and application made by the Lender or any Affiliate, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.
8.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or other electronic imaging means shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Lender.
8.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.11    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower and the Lender with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.
8.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, AND TO THE EXTENT
APPLICABLE, THE BANKRUPTCY CODE.
8.13    Submission To Jurisdiction; Waivers.
(a)    SUBMISSION TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE BANKRUPTCY COURT,
OR IN THE EVENT THAT THE BANKRUPTCY COURT DOES NOT HAVE JURISDICTION OVER ANY
MATTER OR IF IT HAS JURISDICTION BUT DOES NOT EXERCISE SUCH JURISDICTION FOR ANY
REASON, THEN TO THE NONEXCLUSIVE JURISDICTION OF ANY CALIFORNIA STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN CALIFORNIA, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN THE
BANKRUPTCY COURT, ANY SUCH CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY JURISDICTION.
(b)    WAIVER OF VENUE. THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY IN ANY CALIFORNIA STATE OR FEDERAL
COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(c)    SERVICE OF PROCESS. THE BORROWER IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF THE LENDER TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.
8.14    Acknowledgements. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    the Lender does not have a fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Lender, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Borrower and the Lender.
8.15    Releases of Liens. At such time as all of the Loans and the other
Obligations under the Loan Documents shall have been indefeasibly paid in full
in immediately available funds and the Commitment has been terminated, the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Lender and the Borrower under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.
8.16    WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
8.17    Regulatory. The Borrower will provide, to the extent commercially
reasonable or required by any Requirement of Law, such information and take such
actions as are reasonably requested by the Lender to assist the Lender in
maintaining compliance with applicable law.
8.18    Patriot Act Notice. The Lender hereby notifies the Borrower that
pursuant to the Patriot Act, the Lender may be required to obtain, verify and
record information that identifies the Borrower, including its legal name,
address, tax ID number and other information that will allow the Lender to
identify it in accordance with the Patriot Act. The Lender will also require
information regarding each personal guarantor, if any, and may require
information regarding the Borrower’s management and owners, such as legal name,
address, social security number and date of birth.
(Signature pages follow.)


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.
By:    /s/ W. Brian Olson            
    Name: W. Brian Olson
    Title: CEO


LENDER:
DOUGLAS ACQUISITIONS LLC
By:    /s/ Tim McGaw            
    Tim McGaw
    President























































2
DWT 29152205v5 0091125-000008

--------------------------------------------------------------------------------



EXHIBIT A
[FORM OF LOAN NOTICE]
:


EXHIBIT B
FORM OF
SUPERPRIORITY DEBTOR-IN-POSSESSION SECURITY AGREEMENT


EXHIBIT C
BUDGET

A-1
DWT 29152205v5 0091125-000008